Claim Interpretation
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Non-Final Office Action regarding Application No. 16/615,264, filed on 11/20/2019, where Claims 1-11 are pending.


 Specification
The disclosure is objected to because of the following informalities: Within Paragraphs [0006] and [0026] of the Specification of the instant Application, the word "forth" is misspelled, and likely should have instead appeared as the word for the number 4, namely "four".  
Appropriate correction is required.

 
Claim Objections
Claim 1 is objected to because of the following informalities:  Regarding Claim 1, line 12, the word "forth" is misspelled and likely should have instead appeared as being the word for the number 4, namely "four".  Appropriate correction is required.


 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a data registry component; a statistical analysis component; a cohort builder tool; a cohort analyzer tool; a time to treatment change tool; an overall survival tool; a total time on treatment tool; and a therapeutic sequence tool in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


 Claim Rejections - 35 USC § 112(b)
Claim limitations “a data registry component; a statistical analysis component; a cohort builder tool; a cohort analyzer tool; a time to treatment change tool; an overall survival tool; a total time on treatment tool; and a therapeutic sequence tool” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear what structure is tied to the component and tools and, therefore, it is unclear what structure is being claimed to be comprised within the system of Claim 1.  The Specification of the instant Application fails to identify the specific structure that is tied to the claimed components and tools.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Accordingly, dependent Claims 2-4 are likewise rejected under 35 USC 112(b), due to their dependency upon independent Claim 1.


 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 as constituting subject matter that is ineligible for patenting.

Step 1:
	Claims 1 and 5 fall within 35 U.S.C. 101 because the claimed invention is directed to one of the four statutory categories, namely a machine and a process, which constitute statutory categories of 


Step 2A Prong 1:
	Claims 1 and 5, when combined, recite “A system for providing disease management through clinical outcomes driven expertise, comprising: a data registry component including one or more of: patient electronic medical records within one or more health care provider systems; clinical notes made by medical personnel; patient laboratory test results; other patient information repositories such as a clinical documents manager where other patient treatment regimens are maintained; sources of published medical guidelines and the results of relevant clinical studies; diagnosis code records; patient and associated demographic information; first line, second line, third line and/or forth line treatment regimens; lab data such as patient genomics; and lab data such as patient markers; and a statistical analysis component coupled to the data registry component, the statistical analysis component including graphical user interfaces and tools including one or more of: a cohort builder tool enabling a physician to define custom cohorts to identify patient populations of interest; a cohort analyzer tool supporting advanced cohort analysis, including the development of optimal, patient-specific treatment plans; a time to treatment change tool to model time to treatment changes across various therapeutic agents as proxies to determine responses to therapy; an overall survival tool to model overall survivals; a total time on treatment tool; and a therapeutic sequence tool to model the impacts of therapeutic sequences on time to treatment changes and inform how drug regimens are administered for patients; and a method, comprising: providing an information system including a data registry component of patient records and a statistical analysis component; accessing the data registry component on the basis of a patient’s demographics to identify a cohort of patient records; accessing the statistical analysis component to statistically analyze the identified cohort of patient records; generating reports of the statistical analyses, wherein the reports include information evidencing the results of different outcomes achieved by different therapies; and making the reports available for review by a physician,” where the underlined claim language constitutes the claimed abstract idea under Step 2A Prong 1.


	These steps amount to organizing human activity, which constitute a specific type of abstract idea, including such steps as “... for providing disease management through clinical outcomes driven expertise, comprising: a data registry component including one or more of: patient electronic medical records ... clinical notes made by medical personnel; patient laboratory test results; other patient information repositories such as a clinical documents manager where other patient treatment regimens are maintained; sources of published medical guidelines and the results of relevant clinical studies; diagnosis code records; patient and associated demographic information; first line, second line, third line and/or forth line treatment regimens; lab data such as patient genomics; and lab data such as patient markers; and a statistical analysis component coupled to the data registry component, the statistical analysis component including ... a cohort builder tool enabling a physician to define custom cohorts to identify patient populations of interest; a cohort analyzer tool supporting advanced cohort analysis, including the development of optimal, patient-specific treatment plans; a time to treatment change tool to model time to treatment changes across various therapeutic agents as proxies to determine responses to therapy; an overall survival tool to model overall survivals; a total time on treatment tool; and a therapeutic sequence tool to model the impacts of therapeutic sequences on time to treatment changes and inform how drug regimens are administered for patients; and a method, comprising: ... a data registry component of patient records and a statistical analysis component; See, for example, Paragraph [0011] of the Specification of instant Application, which states “... generating reports including information evidencing the results of different outcomes achieved by second and/or subsequent line therapies following first line therapies using the first line drug regimen/therapy).

	Accordingly, Claims 2-4 and 6-11 likewise are rejected under 35 U.S.C. 101 due to their dependency upon the aforementioned claims.
	The above claims therefore recite elements that fall within the scope of an abstract idea.


Step 2A Prong 2:

Instructions to implement the Judicial Exception. MPEP 2106.05(f).

Claims 1 and 5, when combined, recite “A system for providing disease management through clinical outcomes driven expertise, comprising: a data registry component including one or more of: patient electronic medical records within one or more health care provider systems; clinical notes made by medical personnel; patient laboratory test results; other patient information repositories such as a clinical documents manager where other patient treatment regimens are maintained; sources of a statistical analysis component coupled to the data registry component, the statistical analysis component including graphical user interfaces and tools including one or more of: a cohort builder tool enabling a physician to define custom cohorts to identify patient populations of interest; a cohort analyzer tool supporting advanced cohort analysis, including the development of optimal, patient-specific treatment plans; a time to treatment change tool to model time to treatment changes across various therapeutic agents as proxies to determine responses to therapy; an overall survival tool to model overall survivals; a total time on treatment tool; and a therapeutic sequence tool to model the impacts of therapeutic sequences on time to treatment changes and inform how drug regimens are administered for patients; and a method, comprising: providing an information system including a data registry component of patient records and a statistical analysis component; accessing the data registry component on the basis of a patient’s demographics to identify a cohort of patient records; accessing the statistical analysis component to statistically analyze the identified cohort of patient records; generating reports of the statistical analyses, wherein the reports include information evidencing the results of different outcomes achieved by different therapies; and making the reports available for review by a physician,” where the bolded claim language constitutes the claimed additional elements under Step 2A Prong 2.

	Claims 1 and 5, when combined, of the instant Application recite elements which include “A system ... a data registry component ... within one or more health care provider systems ... a statistical analysis component coupled to the data registry component, the statistical analysis component including graphical user interfaces and tools including one or more of: a cohort builder tool ... a cohort analyzer tool ... a time to treatment change tool ... an overall survival tool ... a total time on treatment 

Accordingly, Claims 2-4 and 6-11 likewise are rejected under 35 U.S.C. 101 due to their dependency upon the aforementioned claims.

The above claims, as a whole, are therefore directed to an abstract idea.


Step 2B:
	The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:

Well-Understood, Routine, Conventional Activity. 2106.05(d)

	Claims 1 and 5, when combined, recite “A system for providing disease management through clinical outcomes driven expertise, comprising: a data registry component including one or more of: patient electronic medical records within one or more health care provider systems; clinical notes made by medical personnel; patient laboratory test results; other patient information repositories such as a clinical documents manager where other patient treatment regimens are maintained; sources of published medical guidelines and the results of relevant clinical studies; diagnosis code records; patient and associated demographic information; first line, second line, third line and/or forth line treatment regimens; lab data such as patient genomics; and lab data such as patient markers; and a statistical analysis component coupled to the data registry component, the statistical analysis component including graphical user interfaces and tools including one or more of: a cohort builder tool enabling a physician to define custom cohorts to identify patient populations of interest; a cohort analyzer tool supporting advanced cohort analysis, including the development of optimal, patient-specific treatment plans; a time to treatment change tool to model time to treatment changes across various therapeutic agents as proxies to determine responses to therapy; an overall survival tool to model overall survivals; a total time on treatment tool; and a therapeutic sequence tool to model the impacts of therapeutic sequences on time to treatment changes and inform how drug regimens are administered for patients; and a method, comprising: providing an information system including a data registry component of a statistical analysis component; accessing the data registry component on the basis of a patient’s demographics to identify a cohort of patient records; accessing the statistical analysis component to statistically analyze the identified cohort of patient records; generating reports of the statistical analyses, wherein the reports include information evidencing the results of different outcomes achieved by different therapies; and making the reports available for review by a physician,” where the bolded claim language constitutes the claimed additional elements under Step 2A Prong 2, which constitute well-understood, routine and conventional activity (where the courts have recognized that receiving or transmitting data over a network, e.g., using the Internet to gather data, are well-understood, routine, and conventional functions when they are claimed in a merely generic manner); OIP Techs., v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); MPEP 2106.05(d); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (storing and retrieving information in memory); and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (where the computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims)).  Therefore, these elements of the limitations only amount to well-understood, routine and conventional activity, and are accordingly not sufficient to integrate the abstract idea into a practical application.

	Claims 1 and 5, when combined, recite “A system ... a data registry component ... within one or more health care provider systems ... a statistical analysis component coupled to the data registry component, the statistical analysis component including graphical user interfaces and tools including 

Therefore, these elements of the limitations constitute well-understood, routine, conventional activity.

	Thus, taken alone or in combination, the additional elements do not amount to significantly more than the above-identified judicial exception.  Looking at the limitations as an ordered combination 


Dependent Claims

	Claim 2 recites further including a data extraction component coupled to the registry component and the statistical analysis component and operable to identify, define and/or locate important data elements in the data registry component.  The limitations of “... further including ... and operable to identify, define and/or locate important data elements ...” fall within the scope of an abstract idea as set out above.  Claim 2 further includes the additional elements of “... a data extraction component coupled to the registry component and the statistical analysis component ... [and] the data registry component.”  Under the practical application analysis, these additional elements do not impose any meaningful limits on practicing the abstract idea, since each computer element serves as just a generic computer element being used as a tool to perform the functions described above as the abstract idea (MPEP 2106.05(f)).  Accordingly, merely reciting computing elements as tools, (e.g., generally linking), to implement the abstract idea is not sufficient to integrate the abstract idea into a practical application.

	Claim 3 recites wherein the data registry component comprises a structured data registry.  Claim 3 further includes the additional elements of “... wherein the data registry component comprises a structured data registry.”



	Claim 6 recites wherein accessing the statistical analysis component to statistically analyze the patient records includes one or more of analyzing time to treatment change, overall survival, total time on treatment or therapeutic sequence.  The limitations of “... wherein accessing ... to statistically analyze the patient records includes one or more of analyzing time to treatment change, overall survival, total time on treatment or therapeutic sequence” fall within the scope of an abstract idea as set out above.  Claim 6 further includes the additional elements of “... the statistical analysis component ....”  Under the practical application analysis, these additional elements do not impose any meaningful limits on practicing the abstract idea, since each computer element serves as just a generic computer element being used as a tool to perform the functions described above as the abstract idea (MPEP 2106.05(f)).  Accordingly, merely reciting computing elements as tools, (e.g., generally linking), to implement the abstract idea is not sufficient to integrate the abstract idea into a practical application.

	Claim 7 recites wherein: accessing the data registry component further includes accessing the data registry component on the basis of the patient’s first line drug regimen/therapy; and generating reports of the statistical analyses includes generating reports including information evidencing the results of different outcomes achieved by second and/or subsequent line therapies following first line therapies using the first line drug regimen/therapy.  The limitations of “... wherein: accessing ... further includes accessing ... on the basis of the patient’s first line drug regimen/therapy; and generating reports of the statistical analyses includes generating reports including information evidencing the results of different outcomes achieved by second and/or subsequent line therapies following first line therapies using the first line drug regimen/therapy” fall within the scope of an abstract idea as set out above.  

	Claim 8 recites wherein accessing the data registry component further includes accessing the data registry component on the basis of clinical characteristics, optionally tumor burden and/or symptomatic mets, associated with the patient.  The limitations of “... wherein accessing ... further includes accessing ... on the basis of clinical characteristics, optionally tumor burden and/or symptomatic mets, associated with the patient” fall within the scope of an abstract idea as set out above.  Claim 8 further includes the additional elements of “... the data registry component further includes accessing the data registry component ....”  Under the practical application analysis, these additional elements do not impose any meaningful limits on practicing the abstract idea, since each computer element serves as just a generic computer element being used as a tool to perform the functions described above as the abstract idea (MPEP 2106.05(f)).  Accordingly, merely reciting computing elements as tools, (e.g., generally linking), to implement the abstract idea is not sufficient to integrate the abstract idea into a practical application.

	Claim 9 recites for treating melanoma.  The limitation of “... for treating melanoma” falls within the scope of an abstract idea as set out above.



	Claim 11 recites wherein selecting drugs includes selecting a line of therapy and selecting a plurality of drugs.  The limitations of “... selecting drugs includes selecting a line of therapy and selecting a plurality of drugs” fall within the scope of an abstract idea as set out above.



 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


s 1-3, 5-8, 10 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0235894 A1 to Cox, et al. (hereinafter 'Cox').

	Regarding Claim 1, Cox discloses a system for providing disease management through clinical outcome driven expertise (... system ... a patient registry record in a patient registry is analyzed to identify at least one trend of a clinical measure for a corresponding patient and correlate the at least one trend with one or more medical campaigns directed to improving the clinical measure ..., Abstract; the pattern/trend information may indicate a pattern/trend of a particular previously existing medical condition or diagnosis of the patient (e.g., patient was previously diagnosed with type 2 diabetes), corresponding patterns/trends of one or more patient characteristics (e.g., blood glucose levels fluctuate at above normal levels for type 2 diabetes patients), and a potential medical condition/even that the patient may encounter if the pattern persists or the trend continues (e.g., diabetic eye disease).  Different patient campaigns may be associated with different types of previously existing medical conditions or diagnoses ... communications, and actions to perform as part of the campaign ..., [0237]), comprising:

A data registry component (... a patient registry record in a patient registry is analyzed ..., Abstract) including one or more of:

Patient electronic medical records within one or more health care provider systems (... the clinical rules may be applied to a patient registry comprising electronic medical records ..., [0069]; ... the EMR data source 420 may further comprise data representing the patient demographics since such information is typically gathered by providers of such medical data, [0114]);

... EMR information may comprise information from medical service providers about medical services and procedures performed ... obtained from questionnaires presented by medical personnel (e.g., information about siblings, sexual history, notes about home life, abuse, etc.) ..., [0171]);

Patient laboratory test results (... the variable listing stores instances of patient information that may represent the same type of indication, but as separate instances ... if the patient has multiple LDL cholesterol test results provided in their patient information of the patient registry, and cached in a LDL cholesterol variable listing ... each test result value may indicate a value greater than 180, which is indicative of a high LDL level ..., [0177]);

Other patient information repositories such as a clinical documents manager where other patient treatment regimens are maintained (where the language “such as” has been considered as indicating an optional example; ... the lifestyle information and/or resources 418 may comprise various reference resources from which the mechanisms of the PCPCM system 410 may obtain information for making decisions as to how to personalize the patient care plan actions ... such reference resources may comprise drug information repositories, food nutrition repositories, exercise information repositories, medical procedure repositories ..., [0125]);

Sources of published medical guidelines (... collect patient demographic and medical data ... established patient care plan guidelines ..., [0043]) and the results of relevant clinical studies (... the variable listing stores instances of patient information that may represent the same type of indication, but as separate instances ... if the patient has multiple LDL cholesterol test results provided in their patient information of the patient registry, and cached in a LDL cholesterol variable listing ... each test result value may indicate a value greater than 180, which is indicative of a high LDL level ..., [0177]);

Diagnosis code records (... the rules may be categorized into three main types of rules: demographic rules, medical code rules ... medical code rules specify one or more conditions or criteria associated with medical codes that define symptoms, diagnoses, treatment, medical procedures, and the like, associated with the patient.  Such medical codes may be specified in the medical history of the patient set forth in the patient registry entries for the patient, a current medical record entry, lab results, and the like ..., [0153]);

Patient and associated demographic information (... collect patient demographic and medical data ..., [0043]);

First line, second line, third line and/or fourth line treatment regimens (... generate a baseline patient care plan based on an initial diagnosis of the patient’s medical condition ..., [0043]; the retrieved patient care plan guidelines and/or clinical rules are used along with the demographics and medical data for the patient to generate a baseline patient care plan based on an initial diagnosis of the patient’s medical condition ..., [0121]);

Outcomes or results associated with treatment regimens (... such successful outcomes in most cases bring the patient into compliance with the patient’s prescribed personalized patient care plan or other guidelines for treatment of the patient, [0183]);

where the language “such as” has been considered as indicating an optional example; ... such medical codes may be specified in the medical history of the patient set forth in the patient registry entries for the patient, a current medical record entry, lab results ..., [0153]); and

Lab data such as patient markers (... such medical codes may be specified in the medical history of the patient set forth in the patient registry entries for the patient, a current medical record entry, lab results ..., [0153]; ... the variable set may comprise multiple instances of a characteristic, e.g., multiple instances of a patient’s Low Density Lipoprotein (LDL) and/or High Density Lipoprotein (HDL) cholesterol values being recorded in the patient’s EMR over time ..., [0172]); and

A statistical analysis component coupled to the data registry component (... or perform some other desired actions for maximizing the probability that the patient will maintain adherence to the personalized patient care plan, [0067]; ... other pattern analysis of patients having similar characteristics to that of a patient in question, to identify the best mode, or sequence of modes, for communicating with the patient that have a highest probability or likelihood of causing the patient to engage in a compliance action or event, [0203]), the statistical analysis component ([0067], [0203]) including graphical user interfaces and tools (Software as a Service (SaaS) ... the applications are accessible from various client devices through a thin client interface such as a web browser ..., [0088]; ... user interfaces to users of client computing devices for their use in defining rules, equations, and/or logic for evaluating patient information ..., [0148]) including one or more of:

A cohort builder tool enabling a physician to define custom cohorts to identify patient populations of interest (... the graphical user interface permits the creation of such clinical rules without having to have expert medical knowledge.  The clinical rules may be applied to a patient registry comprising electronic medical records, demographics information, lifestyle information, and the like, to classify patients into various cohorts based on their characteristics ..., [0069]; the PCPCM system 410 may receive a request to generate a personalized patient care plan for a particular patient, such as from a physician’s computing system, a patient computing system, or the like, which initiates the processes of the PCPCM system 410 including retrieving information about the specified patient from the EMR sources 420 ..., [0120]);

A cohort analyzer tool supporting advanced cohort analysis (cohort success outcome analysis engine 1134, FIG. 11; a cohort system 1130 is provided that includes patient cohort classification engine 1132 and successful outcome cohort analysis engine 1134 ..., [0187]; the successful outcome cohort engine 1134 analyzes patient information for patients that are members of cohorts 1140 to identify successful outcome cohorts 1160, i.e. cohorts or sub-cohorts of patients that have had successful outcomes as defined by configuration information defining successful outcomes as provided to the successful outcome cohort engine 1134 ..., [0188]), including the development of optimal, patient-specific treatment plans (... the graphical user interface permits the creation of such clinical rules without having to have expert medical knowledge.  The clinical rules may be applied to a patient registry comprising electronic medical records, demographics information, lifestyle information, and the like, to classify patients into various cohorts based on their characteristics ..., [0069]; the PCPCM system 410 may receive a request to generate a personalized patient care plan for a particular patient, such as from a physician’s computing system, a patient computing system, or the like, which initiates the processes of the PCPCM system 410 including retrieving information about the specified patient from the EMR sources 420 ..., [0120]; ... configuration information used to configure the successful outcome cohort engine 1134 may identify successful outcomes for various types of patient cohorts 1140 ... for a cohort associated with type 2 diabetes patients, a successful outcome may be defined as the patient completing their annual foot exam ..., [0188]);

A time to treatment change tool to model time to treatment changes across various therapeutic agents (... it should be appreciated that as the patient care plan changes over time, the monitoring plan also changes to match the changes to the patient care plan.  Hence, in embodiments where the patient’s personalized patient care plan is dynamically modified ... the monitoring plan may likewise be dynamically modified, [0060]; ... to assist in determining drug affects on other lifestyle characteristics (e.g., drugs that make one lethargic, prone to disorientation, or the like) ..., [0125]; ... the variable set may comprise multiple instances of a characteristic, e.g., multiple instances of a patient’s Low Density Lipoprotein (LDL) and/or High Density Lipoprotein (HDL) cholesterol values being recorded in the patient’s EMR over time.  The variable set may comprise multiple variables from a plurality of sources that all feed into a single variable used by the clinical rules ..., [0172]; ... in response to performing trend analysis, a trend of a type 2 diabetes patient going from a high risk cohort to a low risk cohort, to a high risk cohort may be indicative of the fact that the patient’s diabetes is not well controlled ..., the campaign might include a series of emails containing educational materials about low-sodium diet options, the importance of taking blood pressure medication, and the risk factors associated with Hypertension, for example, [0238]) as proxies to determine responses to therapy (... positive instances (where a compliance action/even occurred within the predetermined time period) may increase this measure while negative instances (where a compliance action/event did not occur within the predetermined time period) may decrease this measure ..., [0204]; ... in response to performing trend analysis, a trend of a type 2 diabetes patient going from a high risk cohort to a low risk cohort, to a high risk cohort may be indicative of the fact that the patient’s diabetes is not well controlled ..., the campaign might include a series of emails containing educational materials about low-sodium diet options, the importance of taking blood pressure medication, and the risk factors associated with Hypertension, for example, [0238]);

An overall survival tool to model overall survivals (... some of these patients may later require hospitalization, or in severe cases some of these patients may die, both of which may have been prevented if the patient was receiving the proper ongoing treatment and care, [0002]; ... historical analysis of patient information is performed across multiple patients to determine which care plans patients previously were able to adhere to, which are plans, and individual patient actions or tasks within patient care plans, resulted in successful outcomes for the patients, which resulted in unsuccessful outcomes for the patients, and generates a prediction as to the best patient care plans ..., [0061]; ... the personalization of the patient care plan may take into consideration patient actions that are successfully and unsuccessfully performed by the patient in other patient care plans, and by other similar patients with regard to their own personalized patient care plans ..., [0146]);

A total time on treatment tool (... the patient care plan personalization mechanism of the illustrative embodiments provides logic for analyzing and evaluating a large set of lifestyle information data from various sources ... compose the various personalized patient care plan actions into a series of actions to be taken by the patient over a set time period, e.g., daily, weekly, monthly, etc., in order to achieve desired goals of the patient care plan, [0055]); and

A therapeutic sequence tool to model the impacts of therapeutic sequences on time to treatment changes (... the PCPCM system 410 further provides the mechanisms for generating, as part of the personalized patient care plan, monitoring actions to be performed by an assessor in monitoring the patient’s performance of patient actions of the personalized patient care plan ... based on the creation of the series of patient actions to be performed by the patient over a designated period of time, e.g., daily, weekly, monthly, etc., corresponding monitoring actions are identified by the personalized care plan monitor engine 415 using the resources 418 ..., [0129]; ... identifying patient actions that are likely to be adhered to by this patient, and established rules, patterns, algorithms, logic, etc., for generating personalized patient actions and combining them in a serial manner to generate a sequence of patient actions and goals that together constitute the patient’s side of the personalized patient care plan ... the monitoring actions are combined with the patient actions in the personalized PCP (PPCP) which is then output to the patient system(s) and assessor system(s) for implementation and monitoring of the PPCP ..., [0137]) and inform how drug regimens are administered for patients (... specified for defining a clinical rule such as the result being administering medication A and the corresponding structured characteristics being male, 18-65, type 2 diabetes, no amputation.  These structured characteristics may then be automatically combined into a rule specifying the characteristics required to be present or not present for the corresponding result to be applicable, e.g., the corresponding action to be applicable, corresponding personalized care plan element to be added to the patient’s personalized care plan, categorization of the patient in a particular cohort, or any other result that is appropriate for the particular implementation which can be triggered as a result of the conditions/criteria of the rule being satisfied, [0150]).


	Regarding Claim 2, Cox discloses the system of claim 1, and Cox discloses and further including a data extraction component coupled to the registry component and the statistical analysis component (... or perform some other desired actions for maximizing the probability that the patient will maintain adherence to the personalized patient care plan, [0067]; ... other pattern analysis of patients having similar characteristics to that of a patient in question, to identify the best mode, or sequence of modes, for communicating with the patient that have a highest probability or likelihood of causing the patient to engage in a compliance action or event, [0203]... the EMR sources 420 provide patient demographic and medical data, gathered from questionnaires, electronic medical records, and the like, to the medical data analysis engine 412 which analyzes the received data and extracts the necessary data for generating patient care plan from the demographic and medical data received.  This information is then used as a basis for submitting a request to the patient care plan guidelines source 426 to retrieve patient care plan guidelines for the patient’s specific demographics and medical data ..., [0120]) and operable to identify, define and/or locate important data elements in the data registry component (... the EMR sources 420 provide patient demographic and medical data, gathered from questionnaires, electronic medical records, and the like, to the medical data analysis engine 412 which analyzes the received data and extracts the necessary data for generating patient care plan from the demographic and medical data received.  This information is then used as a basis for submitting a request to the patient care plan guidelines source 426 to retrieve patient care plan guidelines for the patient’s specific demographics and medical data ..., [0120]).


	Regarding Claim 3, Cox discloses the system of claim 1, and Cox further discloses wherein the data registry component comprises a structured data registry (... the analysis extracts patient information of interest which may be correlated with one or more variables 1030 and cached in corresponding variable listing data structures 1040 associated with the variables.  The variable listing data structures 1040 may be stored in a resources database, such as resources database 418 ... or other variable 1030 identifier for subsequent lookup and retrieval, [0178]).


Abstract), comprising:

Providing an information system (... computer program product, and system are provided ..., Abstract) including a data registry component (... a patient registry record in a patient registry is analyzed ..., Abstract) of patient records (... the clinical rules may be applied to a patient registry comprising electronic medical records ..., [0069]; ... the EMR data source 420 may further comprise data representing the patient demographics since such information is typically gathered by providers of such medical data, [0114]) and a statistical analysis component (... or perform some other desired actions for maximizing the probability that the patient will maintain adherence to the personalized patient care plan, [0067]; ... other pattern analysis of patients having similar characteristics to that of a patient in question, to identify the best mode, or sequence of modes, for communicating with the patient that have a highest probability or likelihood of causing the patient to engage in a compliance action or event, [0203]);

Accessing the data registry component on the basis of a patient’s demographics (... collect patient demographic and medical data ..., [0043]) to identify a cohort of patient records (... the graphical user interface permits the creation of such clinical rules without having to have expert medical knowledge.  The clinical rules may be applied to a patient registry comprising electronic medical records, demographics information, lifestyle information, and the like, to classify patients into various cohorts based on their characteristics ..., [0069]; the PCPCM system 410 may receive a request to generate a personalized patient care plan for a particular patient, such as from a physician’s computing system, a patient computing system, or the like, which initiates the processes of the PCPCM system 410 including retrieving information about the specified patient from the EMR sources 420 ..., [0120]);

... or perform some other desired actions for maximizing the probability that the patient will maintain adherence to the personalized patient care plan, [0067]; ... other pattern analysis of patients having similar characteristics to that of a patient in question, to identify the best mode, or sequence of modes, for communicating with the patient that have a highest probability or likelihood of causing the patient to engage in a compliance action or event, [0203]) to statistically analyze (... or perform some other desired actions for maximizing the probability that the patient will maintain adherence to the personalized patient care plan, [0067]; ... other pattern analysis of patients having similar characteristics to that of a patient in question, to identify the best mode, or sequence of modes, for communicating with the patient that have a highest probability or likelihood of causing the patient to engage in a compliance action or event, [0203]) the identified cohort of patient records (... the graphical user interface permits the creation of such clinical rules without having to have expert medical knowledge.  The clinical rules may be applied to a patient registry comprising electronic medical records, demographics information, lifestyle information, and the like, to classify patients into various cohorts based on their characteristics ..., [0069]);

Generating reports of the statistical analyses, wherein the reports include information (... or perform some other desired actions for maximizing the probability that the patient will maintain adherence to the personalized patient care plan, [0067]; ... other pattern analysis of patients having similar characteristics to that of a patient in question, to identify the best mode, or sequence of modes, for communicating with the patient that have a highest probability or likelihood of causing the patient to engage in a compliance action or event, [0203]; ... the output device 108 may be any conventional display screen of set of speakers ..., [0101]; ...which then reports the information to the assessor system ... many different ways of obtaining monitor data and patient feedback data may be utilized depending on the desired implementation ..., [0139]) evidencing the results of different outcomes ... or perform some other desired actions for maximizing the probability that the patient will maintain adherence to the personalized patient care plan, [0067]; ... other pattern analysis of patients having similar characteristics to that of a patient in question, to identify the best mode, or sequence of modes, for communicating with the patient that have a highest probability or likelihood of causing the patient to engage in a compliance action or event, [0203]... the EMR sources 420 provide patient demographic and medical data, gathered from questionnaires, electronic medical records, and the like, to the medical data analysis engine 412 which analyzes the received data and extracts the necessary data for generating patient care plan from the demographic and medical data received.  This information is then used as a basis for submitting a request to the patient care plan guidelines source 426 to retrieve patient care plan guidelines for the patient’s specific demographics and medical data ..., [0120]); and making the reports available for review by a physician (the rules, patterns, equations, algorithms, etc., may be applied to the large set of demographic, medical, and lifestyle information obtained for the patient to obtain an automatically generated personalized patient care plan which may then be presented to a subject matter expert, such as a doctor, nurse, other medical professional, or the like, for confirmation before prescribing the personalized patient care plan to the patient ..., [0113]).


Regarding Claim 6, Cox discloses the method of claim 5, and Cox further discloses wherein accessing the statistical analysis component to statistically analyze the patient records (... or perform some other desired actions for maximizing the probability that the patient will maintain adherence to the personalized patient care plan, [0067]; ... the graphical user interface permits the creation of such clinical rules without having to have expert medical knowledge.  The clinical rules may be applied to a patient registry comprising electronic medical records, demographics information, lifestyle information, and the like, to classify patients into various cohorts based on their characteristics ..., [0069]; ... other pattern analysis of patients having similar characteristics to that of a patient in question, to identify the best mode, or sequence of modes, for communicating with the patient that have a highest probability or likelihood of causing the patient to engage in a compliance action or event, [0203]) includes one or more of analyzing time to treatment change (... it should be appreciated that as the patient care plan changes over time, the monitoring plan also changes to match the changes to the patient care plan.  Hence, in embodiments where the patient’s personalized patient care plan is dynamically modified ... the monitoring plan may likewise be dynamically modified, [0060]; ... to assist in determining drug affects on other lifestyle characteristics (e.g., drugs that make one lethargic, prone to disorientation, or the like) ..., [0125]; ... the variable set may comprise multiple instances of a characteristic, e.g., multiple instances of a patient’s Low Density Lipoprotein (LDL) and/or High Density Lipoprotein (HDL) cholesterol values being recorded in the patient’s EMR over time.  The variable set may comprise multiple variables from a plurality of sources that all feed into a single variable used by the clinical rules ..., [0172]; ... in response to performing trend analysis, a trend of a type 2 diabetes patient going from a high risk cohort to a low risk cohort, to a high risk cohort may be indicative of the fact that the patient’s diabetes is not well controlled ..., the campaign might include a series of emails containing educational materials about low-sodium diet options, the importance of taking blood pressure medication, and the risk factors associated with Hypertension, for example, [0238]), overall survival (... some of these patients may later require hospitalization, or in severe cases some of these patients may die, both of which may have been prevented if the patient was receiving the proper ongoing treatment and care, [0002]; ... historical analysis of patient information is performed across multiple patients to determine which care plans patients previously were able to adhere to, which are plans, and individual patient actions or tasks within patient care plans, resulted in successful outcomes for the patients, which resulted in unsuccessful outcomes for the patients, and generates a prediction as to the best patient care plans ..., [0061]; ... the personalization of the patient care plan may take into consideration patient actions that are successfully and unsuccessfully performed by the patient in other patient care plans, and by other similar patients with regard to their own personalized patient care plans ..., [0146]), total time on treatment (... the patient care plan personalization mechanism of the illustrative embodiments provides logic for analyzing and evaluating a large set of lifestyle information data from various sources ... compose the various personalized patient care plan actions into a series of actions to be taken by the patient over a set time period, e.g., daily, weekly, monthly, etc., in order to achieve desired goals of the patient care plan, [0055]) or therapeutic sequence (... the PCPCM system 410 further provides the mechanisms for generating, as part of the personalized patient care plan, monitoring actions to be performed by an assessor in monitoring the patient’s performance of patient actions of the personalized patient care plan ... based on the creation of the series of patient actions to be performed by the patient over a designated period of time, e.g., daily, weekly, monthly, etc., corresponding monitoring actions are identified by the personalized care plan monitor engine 415 using the resources 418 ..., [0129]; ... identifying patient actions that are likely to be adhered to by this patient, and established rules, patterns, algorithms, logic, etc., for generating personalized patient actions and combining them in a serial manner to generate a sequence of patient actions and goals that together constitute the patient’s side of the personalized patient care plan ... the monitoring actions are combined with the patient actions in the personalized PCP (PPCP) which is then output to the patient system(s) and assessor system(s) for implementation and monitoring of the PPCP ..., [0137]).





Accessing the data registry component (... a patient registry record in a patient registry is analyzed ..., Abstract) further includes accessing the data registry component (... a patient registry record in a patient registry is analyzed ..., Abstract) on the basis of the patient’s first line drug regimen/therapy (... generate a baseline patient care plan based on an initial diagnosis of the patient’s medical condition ..., [0043]; the retrieved patient care plan guidelines and/or clinical rules are used along with the demographics and medical data for the patient to generate a baseline patient care plan based on an initial diagnosis of the patient’s medical condition ..., [0121]); and

Generating reports of the statistical analyses includes generating reports including information evidencing the results (... or perform some other desired actions for maximizing the probability that the patient will maintain adherence to the personalized patient care plan, [0067]; ... other pattern analysis of patients having similar characteristics to that of a patient in question, to identify the best mode, or sequence of modes, for communicating with the patient that have a highest probability or likelihood of causing the patient to engage in a compliance action or event, [0203]; ... the output device 108 may be any conventional display screen of set of speakers ..., [0101]; ...which then reports the information to the assessor system ... many different ways of obtaining monitor data and patient feedback data may be utilized depending on the desired implementation ..., [0139]) of different outcomes achieved by second and/or subsequent line therapies (... it should be appreciated that as the patient care plan changes over time, the monitoring plan also changes to match the changes to the patient care plan.  Hence, in embodiments where the patient’s personalized patient care plan is dynamically modified ... the monitoring plan may likewise be dynamically modified, [0060]; ... to assist in determining drug affects on other lifestyle characteristics (e.g., drugs that make one lethargic, prone to disorientation, or the like) ..., [0125]; ... the variable set may comprise multiple instances of a characteristic, e.g., multiple instances of a patient’s Low Density Lipoprotein (LDL) and/or High Density Lipoprotein (HDL) cholesterol values being recorded in the patient’s EMR over time.  The variable set may comprise multiple variables from a plurality of sources that all feed into a single variable used by the clinical rules ..., [0172]; ... in response to performing trend analysis, a trend of a type 2 diabetes patient going from a high risk cohort to a low risk cohort, to a high risk cohort may be indicative of the fact that the patient’s diabetes is not well controlled ..., the campaign might include a series of emails containing educational materials about low-sodium diet options, the importance of taking blood pressure medication, and the risk factors associated with Hypertension, for example, [0238]) following first line therapies using the first line drug regimen/therapy (... generate a baseline patient care plan based on an initial diagnosis of the patient’s medical condition ..., [0043]; the retrieved patient care plan guidelines and/or clinical rules are used along with the demographics and medical data for the patient to generate a baseline patient care plan based on an initial diagnosis of the patient’s medical condition ..., [0121]).


	Regarding Claim 8, Cox discloses the method of claim 7, and Cox discloses wherein accessing the data registry component (... a patient registry record in a patient registry is analyzed ..., Abstract) further includes accessing the data registry component (... a patient registry record in a patient registry is analyzed ..., Abstract) on the basis of clinical characteristics (... system ... a patient registry record in a patient registry is analyzed to identify at least one trend of a clinical measure for a corresponding patient and correlate the at least one trend with one or more medical campaigns directed to improving the clinical measure ..., Abstract; the pattern/trend information may indicate a pattern/trend of a particular previously existing medical condition or diagnosis of the patient (e.g., patient was previously diagnosed with type 2 diabetes), corresponding patterns/trends of one or more patient characteristics (e.g., blood glucose levels fluctuate at above normal levels for type 2 diabetes patients), and a potential medical condition/even that the patient may encounter if the pattern persists or the trend continues (e.g., diabetic eye disease).  Different patient campaigns may be associated with different types of previously existing medical conditions or diagnoses ... communications, and actions to perform as part of the campaign ..., [0237]), optionally tumor burden and/or symptomatic mets, associated with the patient (optional claim limitations).


	Regarding Claim 10, Cox discloses the method of claim 5, and Cox further discloses wherein accessing the statistical analysis component (... or perform some other desired actions for maximizing the probability that the patient will maintain adherence to the personalized patient care plan, [0067]; ... the graphical user interface permits the creation of such clinical rules without having to have expert medical knowledge.  The clinical rules may be applied to a patient registry comprising electronic medical records, demographics information, lifestyle information, and the like, to classify patients into various cohorts based on their characteristics ..., [0069]; ... other pattern analysis of patients having similar characteristics to that of a patient in question, to identify the best mode, or sequence of modes, for communicating with the patient that have a highest probability or likelihood of causing the patient to engage in a compliance action or event, [0203]; ... analyzed by machine learning mechanisms of a patient campaign system which learns and identifies patterns of activities of the patients, characteristics of the patients, trends in patient activities and characteristics, and the like, and correlates these patterns and trends with pre-defined patient campaigns ... [0223]) includes selecting cohorts (cohort success outcome analysis engine 1134, FIG. 11; a cohort system 1130 is provided that includes patient cohort classification engine 1132 and successful outcome cohort analysis engine 1134 ..., [0187]; the successful outcome cohort engine 1134 analyzes patient information for patients that are members of cohorts 1140 to identify successful outcome cohorts 1160, i.e. cohorts or sub-cohorts of patients that have had successful outcomes as defined by configuration information defining successful outcomes as provided to the successful outcome cohort engine 1134 ..., [0188]; ... analyzed by machine learning mechanisms of a patient campaign system which learns and identifies patterns of activities of the patients, characteristics of the patients, trends in patient activities and characteristics, and the like, and correlates these patterns and trends with pre-defined patient campaigns.  These patterns may comprise ... patterns of cohort membership transitions, trends or patterns in a patient’s characteristics or activities, or the like ..., [0223]) and selecting drugs (... such reference resources may comprise drug information repositories ... such reference resources may be utilized, for example, to assist in determining drug affects on other lifestyle characteristics (e.g., drugs that make one lethargic, prone to disorientation, or the like) ..., [0125]).


	Regarding Claim 11, Cox discloses the method of claim 10, and Cox further discloses wherein selecting drugs (... such reference resources may comprise drug information repositories ... such reference resources may be utilized, for example, to assist in determining drug affects on other lifestyle characteristics (e.g., drugs that make one lethargic, prone to disorientation, or the like) ..., [0125]) includes selecting a line of therapy (... it should be appreciated that as the patient care plan changes over time, the monitoring plan also changes to match the changes to the patient care plan.  Hence, in embodiments where the patient’s personalized patient care plan is dynamically modified ... the monitoring plan may likewise be dynamically modified, [0060]; ... the PCPCM system 410 further provides the mechanisms for generating, as part of the personalized patient care plan, monitoring actions to be performed by an assessor in monitoring the patient’s performance of patient actions of the personalized patient care plan ... based on the creation of the series of patient actions to be performed by the patient over a designated period of time, e.g., daily, weekly, monthly, etc., corresponding monitoring actions are identified by the personalized care plan monitor engine 415 using the resources 418 ..., [0129]) and selecting a plurality of drugs (... such reference resources may comprise drug information repositories ... such reference resources may be utilized, for example, to assist in determining drug affects on other lifestyle characteristics (e.g., drugs that make one lethargic, prone to disorientation, or the like) ..., [0125]).



 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cox as applied to claim 1 above, and further in view of US 2012/0270239 A1 to Rimm, et al. (hereinafter 'Rimm').

	Regarding Claim 4, Cox discloses the system of claim 1, but Cox does not explicitly disclosed configured for melanoma management.

clinical application; ... determining the risk that a patient diagnosed with melanoma will develop a recurrence of melanoma ..., Abstract; [0086]), configured for melanoma management (clinical application; ... determining the risk that a patient diagnosed with melanoma will develop a recurrence of melanoma ..., Abstract; [0086]; ... this test has the potential to alter the standard of care for management of melanoma, [0118]).

	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the clinical decision support system for the management of melanoma, as previously disclosed by Rimm, within the system for providing disease management through clinical outcome driven expertise, as previously disclosed by Cox, in order to aid the patient and the physician in accurately and properly assessing the risk versus benefit of observation versus adjuvant therapy for the patient diagnosed with melanoma (Rimm, Abstract, [0070]).



	Regarding Claim 9, Cox discloses the method of claim 8, but Cox does not explicitly disclose for treating melanoma.

Rimm discloses a method for the management of melanoma (clinical application; ... method for determining the risk that a patient diagnosed with melanoma will develop a recurrence of melanoma ..., Abstract; [0086]) for treating melanoma (clinical application; ... determining the risk that a patient diagnosed with melanoma will develop a recurrence of melanoma ..., Abstract; [0086]; ... enable us to selectively treat those patients that are more likely to develop distant metastatic disease, [0005]; ... this test has the potential to alter the standard of care for management of melanoma, [0118]).

	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the method for melanoma management, as previously disclosed by Rimm, within the system for providing disease management through clinical outcome driven expertise, as previously disclosed by Cox, in order to aid the patient and the physician in accurately and properly assessing the risk versus benefit of observation versus adjuvant therapy for the patient diagnosed with melanoma (Rimm, Abstract, [0070]).


 Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2008/0046292 A1 to Myers, et al. (hereinafter ‘Myers’) is directed toward a platform for healthcare data exchange, which links remote applications representing provider systems containing electronic health records (EHRs) to enable the real-time collection, processing and centralized storage of health records at a data store; US 2009/0006061 A1 to Thukral, et al. (hereinafter ‘Thukral’) is directed toward a system for developing patient specific therapies based on dynamic modeling of patient physiology, including a software tool that applies patient-specific data to a patient specific model for determining patient-specific therapies; US 2009/0076845 A1 to Bellin, et al. (hereinafter ‘Bellin’) is directed toward a system for monitoring patient care, including facilitating management of health care in medical facilities 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WRZESINSKI whose telephone number is (571)272-6935. The examiner can normally be reached Monday-Friday 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on Monday-Friday 7:30-5:00. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/E.C.W./Examiner, Art Unit 3626                                                   

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626